                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JESSICA PEREZ, INDIVIDUALLY AND                 §
AS NEXT FRIEND OF KH AND MH,                    §
MINOR CHILDREN;                                 §                 SA-19-CV-00375-XR
                                                §
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
ALVIN BOECKEN, JIM BALLARD,                     §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action are the following four discovery

motions: Motion to Quash and for Protective Order, filed by non-party Alamo Neurosurgical

Institute [#13]; Opposed Motion to Quash and for Protective Order, filed by Plaintiff [#14];

Defendants’ Motion to Compel Answers to Deposition by Written Questions and Production of

Documents and Response to Opposed Motion to Quash and for Protective Order [#17]; and

Motion for Protective Order of Non-Party Movant Foundation Surgical Hospital of San Antonio,

Motion to Quash, and Objections to Discovery [#19]. All four motions were referred to the

undersigned for disposition, and the Court held a hearing on the motions on September 30, 2019.

The undersigned has authority to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A). For the

reasons set forth below, the Court will grant the motions to quash filed by non-parties Alamo

Neurosurgical Institute and Foundation Surgical Hospital of San Antonio, deny the motion to

compel filed by Defendants, and dismiss the motion to quash filed by Plaintiff.

                                        I. Background

       This case arises out of a motor-vehicle collision between a car operated by Plaintiff

Jessica Perez and a commercial vehicle driven by Defendant Alvin Boecken in the course of his

                                                1
employment with Defendant Jim Ballard d/b/a CAB Transport. Keegan Hillsman and Morgan

Hillsman, Plaintiff’s minor children, were passengers in Plaintiff’s car at the time of the accident.

Plaintiff filed this lawsuit on behalf of herself and as next friend of her children against

Defendants, alleging various theories of negligence and seeking damages for her alleged injuries

stemming from the accident. (Orig. Compl. [#1].) Plaintiff’s claimed damages include past and

future reasonable and necessary medical care and expenses related to these injuries. (Id. at 4.)

       After the accident, Plaintiff sought treatment with various medical providers for her

alleged injuries, including Alamo Neurosurgical Institute (“Alamo”) and Foundation Surgical

Hospital of San Antonio (“Foundation”), the non-party movants who have filed two of the

motions to quash before the Court. On September 4, 2019, notices of an intention to take

deposition by written question and accompanying subpoenas were served on behalf of

Defendants to the custodian of records for Alamo and Foundation. The subpoenas directed the

records custodians to produce to Defendants for inspection and copying the following:

   a) Any and all contracts regarding negotiated or reduced rates for services provided to
      Jessica Perez including those with Aetna, United Healthcare, First Care, Blue Cross Blue
      Shield, Medicare, and Medicaid from 10/19/17 to the present.

   b) Any Annual Cost Report you are required to provide to a Medicare Administrative
      Contractor, as a Medicare certified institutional provider for the years 2013, 2014, 2015,
      2016, and 2017.

(Subpoena [#19-1] at 4.) The notices also asked Alamo and Foundation to “state their Medicare

reimbursement rates for any medical services performed for Jessica Perez . . . from 10/19/17 to

the present, including but not limited to epidural steroid injections, x-rays, CT scans, laboratory

tests and emergency room services.” (Question No. 13 [#19-1] at 5.)

       Alamo and Foundation have moved to quash the requests for production and information

on reimbursement rates pursuant to Rule 45 of the Federal Rules of Civil Procedure [#13, #19].



                                                 2
Defendants have conversely moved to compel responses to the questions posed to Alamo and

Foundation and production of the requested documents pursuant to Rules 45 and 37 [#17].

Plaintiff filed her own motion to quash pursuant to Rules 45 and 26 arguing for the limitation of

the discovery propounded on Alamo and Foundation. The motions are now ripe for the Court’s

review.

                                            II. Analysis

          The Court will grant the motions to quash filed by Alamo and Foundation and deny the

motion to compel filed by Defendants. Because the Court’s resolution of the motions filed by

Alamo and Foundation awards the relief Plaintiff is seeking, the Court need not address whether

Plaintiff’s motion would be granted on its own merits and will therefore dismiss the motion as

moot.

          Rule 26 generally limits discovery to “any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

Alamo and Foundation bring their motions to quash pursuant to Rule 45, which governs

subpoenas served on nonparties. Courts apply the same relevance and proportionality limitations

encompassed by Rule 26 to motions to quash in the context of Rule 45 so as to avoid imposing

any undue burden or expense on the person or entity subject to the subpoena.              See, e.g.,

MetroPCS v. Thomas, No. 3:18-MC-29-K-BN, 2018 WL 2933673, at *9 (N.D. Tex. June 12,

2018); Whitley v. Pinnacle Entm’t, Inc., No. CV 15-595-BAJ-RLB, 2016 WL 6154938, at *2

(M.D. La. Oct. 21, 2016).

          The parties’ dispute centers on the interpretation and application of a recent case issued

by the Texas Supreme Court, which held that a trial court did not abuse its discretion by

permitting discovery of the reimbursement rates of insurers and government payors in a dispute



                                                  3
regarding the enforceability of a hospital lien against an uninsured patient. See In re N. Cypress

Med. Ctr. Operating Co., Ltd., 559 S.W.3d 128, 137 (Tex. 2018). Alamo and Foundation

contend that North Cypress does not apply in the context of a personal-injury action and with

respect to discovery sought from non-parties, as here, and that their reimbursement rates are

confidential trade secrets that they cannot be compelled to produce. Defendants argue that North

Cypress applies to this case, the discovery should be permitted as relevant to what constitutes a

reasonable charge for Plaintiff’s expenses and proportional to the needs of this case, and a

standard confidentiality and protective order could be issued to protect any proprietary

information.

        The Court agrees with Alamo and Foundation that North Cypress does not govern the

discovery issue before the Court and the information sought is not proportional, even if relevant,

to the needs of the case.        Moreover, even if Defendants could establish relevance and

proportionality as to the disputed discovery, Foundation has established that the reimbursement

rates are trade secrets and should not be disclosed and Defendants have failed to satisfy their

burden to demonstrate that the discovery of the reimbursement rates are nonetheless necessary to

the fair adjudication of this case.

A.      North Cypress is not controlling in this context—a personal-injury diversity action in
        federal court.

        The undersigned has previously addressed the legal question of whether the Texas

Supreme Court’s decision in North Cypress controls this federal court’s relevance and

proportionality inquiries in a discovery dispute in a personal-injury action and has held it does

not. See Lackey v. Dement, No. SA-17-CV-00514-FB, 2019 WL 3238896 (W.D. Tex. July 18,

2019). Defendants have not convinced the Court to extend North Cypress beyond its holding,

and the Court restates its reasoning here. The North Cypress case involved a dispute in a Texas

                                                4
court between an uninsured patient and a hospital over the reasonableness of a hospital lien

following emergency-room treatment. 559 S.W.3d at 129–130. The patient sued the hospital in

a declaratory judgment action, arguing that the hospital’s charges were unreasonable and the lien

was invalid to the extent it exceeded a “reasonable and regular rate” for the services rendered.

Id. The Texas Supreme Court held that the amounts the hospital accepts for the services

rendered to the plaintiff from other patients who received the same services—including amounts

charged to patients covered by private insurance and government benefits—were relevant to the

reasonableness of the challenged hospital lien and therefore discoverable. Id. at 134–37.

        The North Cypress court’s reasonableness analysis centered on Texas’s hospital-lien

statute, which provides hospitals with “an additional method of securing payment from accident

victims, encouraging their prompt and adequate treatment.” Id. at 131; see also Tex. Prop. Code

§ 55.001, et seq. The statute contains language that a hospital is to recover the full amount of its

lien, subject only to the right to question “the reasonableness of the charges comprising the lien.”

N. Cypress, 559 S.W.3d at 131 (quoting Bashara v. Baptist Mem’l Hosp. Sys., 685 S.W.2d 307,

309 (Tex. 1985)); see also Daughters of Charity Health Servs. v. Linnstaedter, 226 S.W.3d 409,

411 (Tex. 2007) (noting that the amount of a hospital lien may not exceed “a reasonable and

regular rate”).

        Based on the language of Texas’s hospital-lien statute, the Court determined that the

“central issue in a case challenging such a lien is what a reasonable and regular rate would be.”

N. Cypress, 559 S.W.3d at 133. The Court reasoned that the amount actually charged to a

patient, whether insured or insured, is not dispositive of what constitutes a reasonable rate for

purposes of enforcement of a hospital lien. Id. Ultimately, the Court held that there is a




                                                 5
“potential connection between reimbursement rates and the reasonableness of billed charges,”

despite the many factors that affect the negotiated rate with a particular insurer. Id. at 135.

       Defendants ask this Court to extend North Cypress to the context of personal-injury

litigation and therefore to find that the contractual reimbursement rates between an insurer and a

medical provider are relevant and proportional as to an uninsured plaintiff’s damages claim for

past medical expenses. No Texas court has yet extended North Cypress to this situation. In

support of their argument, Defendants direct the Court to two decisions by a federal court from

this district, however, which permitted similar discovery in the personal-injury context. See Eyer

v. Rivera, No. SA-17-CV-01212-OLG, 2019 WL 626140, at *1 (W.D. Tex. Jan. 7, 2019)

(granting motion to compel answer to deposition by written questions and production of

document with respect to reimbursement rates for various services performed). See also Ochoa

v. Mercer Transp. Co., No. 5:17-CV-1005-OLG, 2018 WL 6220155, at *1–2 (W.D. Tex. June 8,

2018) (denying motion to quash with respect to reimbursement rates from private insurers).

       In applying the reasoning of North Cypress to the personal-injury context, these cases

both relied on the requirement in Texas law that a claim for past medical expenses be supported

by evidence that such expenses were reasonable and necessary. See Hamburger v. State Farm

Mut. Auto. Ins. Co., 361 F.3d 875, 886 (5th Cir. 2004) (collecting Texas cases on reasonableness

requirement for recovering past medical expenses). A plaintiff must prove reasonableness and

necessity by expert testimony or affidavit; proffering a medical bill as evidence of damages is

not enough. Hong v. Bennett, 209 S.W.3d 795, 801 (Tex. App.—Fort Worth 2006, no pet.);

Cowboys Concert Hall-Arlington, Inc. v. Jones, No. 02-12-00518-CV, 2014 WL 1713472, at *18

(Tex. App.—Fort Worth May 1, 2014, no pet.); see also Tex. Civ. Prac. & Rem. Code § 18.001.

In light of this requirement, the court in Ochoa concluded that the reimbursement rates at issue



                                                  6
could lead to the discovery of evidence regarding charges paid by other patients for services

provided to plaintiff—evidence that would be admissible to show the reasonableness of the

health care expenses that the plaintiff paid. 2018 WL 6220155, at *1.1

       This Court is not persuaded that the Texas Supreme Court would conclude the same, nor

that this is the correct result under Fifth Circuit law as to the relevance and proportionality of the

discovery. Texas tort law limits the recovery of medical or health care expenses “to the amount

actually paid or incurred by or on behalf of the claimant.” Tex. Civ. Prac. & Rem. Code §

41.0105.   Moreover, Texas’s collateral-source rule, which is a rule of both evidence and

damages, bars a wrongdoer from offsetting his liability by benefits received by the plaintiff from

a third party. Mid-Century Ins. Co. of Texas v. Kidd, 997 S.W.2d 265, 274 n.48 (Tex. 1999).

Accordingly, in the context of an uninsured patient, the Fifth Circuit (interpreting Texas law) has

stated in the context of a personal injury action that the reduced prices that an uninsured plaintiff

“may have received had he participated in health benefits or insurance programs for which he

may have been eligible are irrelevant.” Guzman v. Jones, 804 F.3d 707, 712–13 (5th Cir. 2015).

Stated another way, the bill received by an uninsured patient is the primary evidence of the

amount of past medical damages “because [the patient] received the medical care, was billed for

it, has provided no payments to cover it, and could be subject to suit for non-payment in the full

amount billed.”     Id. at 711.    “The amount [a patient] might have owed under different

circumstances has no bearing on what [the patient] actually owes now.” Id. at 711–12. This

reasoning applies with equal force here. What Plaintiff’s medical provider charges insured



       1
          Importantly, the motion to compel that was filed in Eyer was unopposed and therefore
there was no argument developed before the Court regarding the status of the requested
reimbursement rates as trade secrets, as Alamo and Foundation argue here. The motion to quash
field in Ocho also did not raise the trade-secret argument at the center of the motions to quash
before this Court.
                                                  7
patients for the procedures Plaintiff received “has no bearing” on what Plaintiff owes to his

medical provider. As that information is not relevant, the tortfeasor defendant should not be

allowed to discover it from Plaintiff’s non-party medical providers. See Fed. R. Civ. P. 26(b)(1)

(only authorizing discovery of information that is relevant to a claim or defense).

B.      The requested discovery is not proportional to the needs of this case.

        Moreover, even if this information does have some attenuated relevance, permitting its

discovery is not proportional to the needs of the case under these circumstances. Under Rule

26(b)(1), not only must evidence be relevant to be discoverable, it must be “proportional to the

needs of the case.” It is significant that the discovery in North Cypress was sought from the

hospital, who was the defendant in the litigation, for the purposes of determining the dispositive

legal question in the case—whether the hospital could enforce a lien against the plaintiff patient

for services provided. Essential to that inquiry was a statutorily mandated evaluation of the

reasonableness of the amount of the hospital chose to bill the uninsured patient. The hospital,

which had negotiated the reimbursement rates, bore the burden of proving the reasonableness of

the lien at issue. (Notably, the discovery inquiry in North Cypress was also governed by the

Texas Rules of Civil Procedure, not the Federal Rules of Civil Procedure, which require

proportionality and not merely a demonstration the information sought in discovery is relevant to

the subject matter of the pending action and if not itself admissible at least reasonably calculated

to lead to the discovery of admissible evidence. See Tex. R. Civ. P. 192.3(a).)

        In contrast, the discovery sought here is from non-party medical providers—Alamo and

Foundation—for the purpose of challenging the uninsured Plaintiff’s claimed damages in the

form of past medical expenses and potentially reducing the liability of Defendants—the alleged

tortfeasors.   Plaintiff bears the burden of proving the reasonableness of her past medical



                                                 8
expenses. Defendants seek information from a non-party for purposes of cross examination. In

this context, the Court is not convinced that the requested discovery is proportional to the needs

of this case. It places a burden on the third party to provide information that only tangentially

relates to an issue in the case.

        Moreover, as the parties conceded at the hearing, the third parties’ contracted

reimbursements rates are not the only source of information about rates for procedures that

Defendants could use to challenge the reasonableness of Plaintiff’s claimed damages.             If

Defendants need to determine the reasonableness of Plaintiff’s medical expenses, there are other

means of evaluating and comparing the actual and billed prices for various procedures. For

instance, the Texas Department of Insurance publicly posts the average actual and billed prices

for various procedures. (See Texas Healthcare Costs, available at www.texashealthcarecosts.org

(last visited June 26, 2019).) Additionally, the Medicare and Medicaid reimbursement rates

sought by Defendants are publicly available. To the extent that Plaintiff’s expert is testifying to

charges that Defendants consider unreasonable, Defendants may designate and elicit contrary

testimony from a rebuttal expert.       Thus, the relative unimportance of the third parties’

information in resolving disputed issues as compared to other available information, as well as

the burden and expense discovery of this information imposes on non-parties, renders the

information disproportional to the needs of this case. See Fed. R. Civ. P. 26(b)(1).

C.      Foundation has established that its reimbursement rates are trade secrets, which are
        therefore protected from discovery in this case.

        Finally, even if Defendants could demonstrate that the reimbursement rates are relevant

to Plaintiff’s claims and proportional to the needs of this case, the Court would still decline to

permit the requested discovery, at least with regard to Foundation. Alamo and Foundation both




                                                 9
assert that their contractually negotiated reimbursement rates with insurance providers and

annual cost reports are trade secrets protected from discovery under Texas law.

       The Texas Uniform Trade Secrets Act (“TUTSA”) requires that courts preserve the

secrecy of an alleged trade secret by reasonable means. Tex. Civ. Prac. & Rem. Code §

134A.006. A trade secret . . .

           means all forms and types of information, including business, scientific,
           technical, economic, or engineering information, and any formula, design,
           prototype, pattern, plan, compilation, program device, program, code,
           device, method, technique, process, procedure, financial data, or list of
           actual or potential customers or suppliers, whether tangible or intangible
           and whether or how stored, compiled, or memorialized physically,
           electronically, graphically, photographically, or in writing if:

           (A) the owner of the trade secret has taken reasonable measures under the
           circumstances to keep the information secret; and

           (B) the information derives independent economic value, actual or
           potential, from not being generally known to, and not being readily
           ascertainable through proper means by, another person who can obtain
           economic value from the disclosure or use of the information.

Tex. Civ. Prac. & Rem. Code § 134A.002(6). When trade secret privilege is asserted as the basis

for resisting production, “the party resisting discovery must establish that the information sought

is indeed a trade secret and that disclosure would be harmful.” In re Continental General Tire,

Inc., 979 S.W.2d 609, 612 (Tex. 1998). The burden then shifts to the requesting party to

establish that the information is relevant and necessary for a fair adjudication of the party’s

claims or defenses. Id. at 612–13. “If the trial court orders disclosure, it should enter an

appropriate protective order.” Id. at 612.

       To determine whether a trade secret exists, the Texas Supreme Court applies the

Restatement of Torts’ six-factor test:

           (1) the extent to which the information is known outside of his business;
           (2) the extent to which it is known by employees and others involved in

                                                10
           his business; (3) the extent of the measures taken by him to guard the
           secrecy of the information; (4) the value of the information to him and to
           his competitors; (5) the amount of effort or money expended by him in
           developing the information; (6) the ease or difficulty with which the
           information could be properly acquired or duplicated by others.

In re Bass, 113 S.W.3d 735, 739 (Tex. 2003). A party claiming a trade secret is not required to

satisfy all six factors but instead courts must weigh all six factors, as well as any other relevant

factor, in the context of the surrounding circumstances to determine whether the information at

issue constitutes a trade secret. Id. at 740. Although this Texas Supreme Court decision pre-

dates TUTSA, the case’s trade secret analysis is not inconsistent with the TUTSA definition, and

there is nothing else in TUTSA that is in tension with the applicable reasoning of Bass.

(Defendant argues that TUTSA’s definition is only applicable in cases alleging a cause of action

under TUTSA, as opposed to this situation, where a party is resisting discovery on the basis that

the discovery seeks trade secrets. For the reasons just stated, the analysis is not changed in this

case regardless of whether the TUTSA or pre-TUTSA definition of trade secrets is used.)

       Alamo and Foundation have each submitted to the Court an affidavit of one of their

employees, which address the issue of trade secrets. The affidavit of Frances Gomez, Director of

Revenue Cycle Operations for Foundation, states that Foundation’s insurance contracts, provider

agreements, reimbursement and contractual rates are highly proprietary and confidential and

protected from public disclosure by the express terms of the contracts. (Gomez Aff. [#19-2] at

¶¶ 9–12.) Gomez cites to several existing contracts sought by Defendants—its contracts with

United Healthcare, Blue Cross Blue Shield, and Aetna—and quotes the contractual provisions

prohibiting the disclosure of reimbursement rates to third parties. (Id. at ¶¶ 10, 11.) Gomez

maintains that Foundation is not permitted to disregard these contractual obligations. (Id. at ¶

11.) According to Gomez, “[t]he billing and collection practices, the negotiated rates, and the



                                                11
pricing policies and processes of [Foundation] are so valuable to [Foundation] that it has

implemented within its own internal management structure, rules and policies specifically

designed to safeguard such information and limit its disclosure” and “[a]ccess to financial data

contracts and agreements is limited internally to only those persons in management on a need-to-

know basis.”     (Id. at ¶ 9.)   Gomez highlights the “independent economic value” of the

confidential financial information contained in its contracts and states that disclosure of this

information would cause Foundation to suffer economic harm with respect to future negotiations

with insureds and vis-à-vis competitors and places its existing contractual relationships at risk of

potential damages for breach of contract. (Id. at ¶¶ 9, 12.)

       Alamo submitted an affidavit by Whitney McClain, Practice Administrator for Alamo,

which similarly asserts the confidential nature of its healthcare contracts with various insureds.

(McClain Aff. [#13-2] at ¶ 3.) This affidavit is not as robust as the affidavit submitted by

Foundation. Yet even if the Court were to conclude that Alamo’s evidence is insufficient to

establish that the information sought is a trade secret, the Court would not permit Defendants to

discover the information from Alamo because it is not relevant or proportional, as explained in

Sections A and B.

       Regardless, Defendants did not respond to Alamo’s and Foundation’s trade-secret

argument with any counter-evidence to Gomez’s or McClain’s affidavits. The Court therefore at

least finds that Foundation’s negotiated reimbursement rates are trade secrets because Gomez’s

declaration establishes that the rates are not known outside of its business or by the majority of

employees; the rates are contractually protected from disclosure; and the rates are of great value

to Foundation and competing insurers and health care providers. See Tex. Civ. Prac. & Rem.

Code § 134A.002(6); In re Bass, 113 S.W.3d at 739. Accordingly, Defendants bear the burden



                                                 12
to show the necessity of the requested materials.        In re Continental, 979 S.W.2d at 612.

Defendants have failed to do so.

        For trade secret discovery to be “necessary for a fair adjudication” of a claim, the

production must be “material and necessary to the litigation.” Id. at 615. As was explained

above in the context of evaluating whether the information’s relative importance to resolving

disputed issues, as is mandated to comply with Rule 26’s proportionality requirement, if

Defendants need to determine the reasonableness of Plaintiff’s medical expenses, there are other

means of evaluating and comparing the actual and billed prices for various procedures, including

the information posted by the Texas Department of Insurance and the publicly available

Medicare and Medicaid reimbursement rates.

        Finally, Defendants’ agreement to a protective order as a means of protecting against the

disclosure of Foundation’s trade secrets “does not dispense with the requesting party’s burden to

establish the necessity for the discovery of the trade secret information to fairly adjudicate a

claim or defense.” In re Hewlett Packard, 212 S.W.3d 356, 364 (Tex. App.—Austin 2006, no

pet.) Because Defendants have not established the necessity of discovering Foundation’s trade

secrets—the contractually negotiated insurance rates with various insurers—in order to fairly

adjudicate a claim or defense in this case, Defendants are not entitled to discover the information

regardless of whether a protective order is entered by the court. See id.

        In summary, the Court will grant the motions to quash filed by Alamo and Foundation,

deny the motion to compel filed by Defendants, and dismiss as moot the motion to quash filed by

Plaintiff.

        IT IS THEREFORE ORDERED that the Motion to Quash and for Protective Order,

filed by non-party Alamo Neurosurgical Institute [#13] and Motion for Protective Order of Non-



                                                13
Party Movant Foundation Surgical Hospital of San Antonio, Motion to Quash, and Objections to

Discovery [#19] are GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Notices of Intention to take Deposition

by Written Questions dated September 4, 2019, directed to Alamo Neurosurgical Institute and

Foundation Surgical Hospital of San Antonio are QUASHED.

       IT IS FURTHER ORDERED that the Subpoenas Duces Tecum attached to Defendants’

Notices of Intention to take Deposition by Written Questions directed to Alamo Neurosurgical

Institute and Foundation Surgical Hospital of San Antonio are QUASHED.

       IT IS FINALLY ORDERED that the Opposed Motion to Quash and for Protective

Order filed by Plaintiff [#14] is DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that Defendants’ Motion to Compel Answers to

Deposition by Written Questions and Production of Documents and Response to Opposed

Motion to Quash and for Protective Order [#17] is DENIED.

       SIGNED this 10th day of October, 2019.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                            14
